DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (PGPUB 20170115471) in view of Jo et al. (PGPUB 20170017064).

Regarding claim 1, Shinohara discloses an optical imaging lens, from an object side to an image side in order along an optical axis comprising: 
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), and a sixth lens element (L6), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Embodiments 1-3 comprising lenses 101-106, 201-206, 301-306 described in Figs. 2-4), wherein: 
an optical axis region of the image-side surface of the first lens element is convex (Fig. 2 and [0055], see also Figs. 3 and 4); 
a periphery region of the object-side surface of the third lens element is convex, and an optical axis region of the image-side surface of the third lens element is convex ([0055], [0067] and [0079] each state that the third lens may be biconvex); 
an optical axis region of the image-side surface of the fifth lens element is concave ([0055], [0067] and [0079] each state that the fifth lens may be biconcave); 
the sixth lens has positive refracting power ([0047], [0059] and [0071]), and a periphery region of the image-side surface of the sixth lens element is convex ([0055] states that the sixth lens may be biconvex and also see Figs. 2-4); 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power ([0047], [0059] and [0071]). 
Shinohara does not explicitly disclose wherein the optical imaging lens satisfies the relationship:
v3+v4+v5 ≤ 130.000, wherein 3 is the Abbe number of the third lens element; 
v4 is the Abbe number of the fourth lens element, 5 is the Abbe number of the fifth lens element.
However, Jo teaches a similar lens system comprising the same power arrangement ([0008]) wherein v3+v4+v5 = 97.9 (Fig. 3 but also see other embodiments for similar values).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Shinohara and Jo such that v3+v4+v5 ≤ 130.000 was satisfied motivated by simplifying the optical design ([0070]).

Regarding claim 2, modified Shinohara discloses wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis (Fig. 3 of Jo where ALT = 2.8559), AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis (Fig. 3 of Jo where AAG = 0.649), and the optical imaging lens satisfies the relationship: 
ALT/AAG≥3.000 (2.8559/0.649 = 4.400).

Regarding claim 3, modified Shinohara discloses wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis (TL = ALT+AAG, which gives 0.649+2.8559 = 3.5049 from Fig. 3 of Jo), AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis (Fig. 3 of Jo where AAG = 0.649), and the optical imaging lens satisfies the relationship: TL/AAG≥4.000 ( 3.5049/0.649 = 5.400).

Regarding claim 4, modified Shinohara discloses wherein T2 is a thickness of the second lens element along the optical axis (Fig. 9 of Jo where T2 = 0.25), T4 is a thickness of the fourth lens element along the optical axis (Fig. 9 of Jo where T4 = 0.32), T6 is a thickness of the sixth lens element along the optical axis (Fig. 9 of Jo where T6 = 0.5754), and the optical imaging lens satisfies the relationship:
(T4+T6)/T2≤3.700 ([0.32+0.5754]/0.25 = 3.5816).

Regarding claim 5, modified Shinohara discloses wherein EFL is an effective focal length of the optical imaging lens (Fig. 3 where f = 3.68), BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis (0.215 + 0.11 + 0.6260 = 0.951), and the optical imaging lens satisfies the relationship: 
EFL/BFL≤4.500 (3.68/0.951 = 3.869).

Regarding claim 6, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.32), T6 is a thickness of the sixth lens element along the optical axis (Fig. 3 of Jo T6 = 0.5754), G34 is an air gap between the third lens element and the fourth lens element along the optical axis (Fig. 3 of Jo G34 = 0.2651), G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis (Fig. 3 of Jo G45 = 0.040), and the optical imaging lens satisfies the relationship: 
(T1+T3+T6)/(G34+T4+G45)≥1.700 (From above 1.834 / 0.6239 = 2.94).

Regarding claim 7, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T2 is a thickness of the second lens element along the optical axis (Fig. 3 of Jo T2 = 0.2500), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.3200), T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), T6 is a thickness of the sixth lens element along the optical axis  (Fig. 3 of Jo T6 = 0.5754), G23 is an air gap between the second lens element and the third lens element along the optical axis (Fig. 3 of Jo G23 = 0.2651), and the optical imaging lens satisfies the relationship: 
(T1+T4+T5+T6)/(T2+G23+T3) ≤2.200 ( From above2.0572 / 1.0638 = 1.934).

Regarding claim 8, modified Shinohara discloses an optical imaging lens, from an object side to an image side in order along an optical axis comprising: 
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), and a sixth lens element (L6), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Embodiments 1-3 comprising lenses 101-106, 201-206, 301-306 described in Figs. 2-4), wherein:
an optical axis region of the image-side surface of the first lens element is convex (Fig. 2 and [0055], see also Figs. 3 and 4); 
a periphery region of the object-side surface of the third lens element is convex, and an optical axis region of the image-side surface of the third lens element is convex ([0055], [0067] and [0079] each state that the third lens may be biconvex); 
the fourth lens has negative refracting power ([0047], [0059] and [0071]); 
an optical axis region of the image-side surface of the fifth lens element is concave ([0055], [0067] and [0079] each state that the fifth lens may be biconcave); 
the sixth lens has positive refracting power ([0047], [0059] and [0071]); 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power ([0047], [0059] and [0071]).
Shinohara states that the Fno may be adjusted ([0009]) and that FOV may be wider or narrower than 36 degrees ([0041]), but does not explicitly disclose Page 25 of 29wherein the optical imaging lens is a fixed focus lens; wherein the optical imaging lens satisfies the relationship:
 HFOV/Fno≥18.800 degrees, 
wherein HFOV is half of the field of view of the optical imaging lens, Fno is the f-number of the optical imaging lens.
However, Jo teaches a similar lens system comprising the same power arrangement ([0008]) wherein HFOV/Fno>18.800 degrees (Fig. 3 where Fno = 1.90 and Table 1 where FOV = 78.9 giving 39.45/1.90 = 20.77).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Shinohara and Jo such that HFOV/Fno>18.800 degrees was satisfied motivated by increasing the amount of light information gathered by the system.

Regarding claim 9, modified Shinohara discloses wherein T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis  (Fig. 3 of Jo G45 = 0.040), G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis  (Fig. 3 of Jo G56 = 0.040), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(G45+T5+G56) ≤9.000 (From above 4.4559 / 0.5319 = 8.378).

Regarding claim 10, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(T1+T3+T5) ≤4.000 (From above 4.4559 / 1.7105 = 2.605).

Regarding claim 11, modified Shinohara discloses wherein T1 is a thickness of the first lens element along the optical axis (Fig. 3 of Jo T1 = 0.7099), T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), G12 is an air gap between the first lens element and the second lens element along the optical axis (Fig. 3 of Jo G12 = 0.0400), G34 is an air gap between the third lens element and the fourth lens element along the optical axis (Fig. 3 of Jo G34 = 0.2639), G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis (Fig. 3 of Jo G45 = 0.0400), and the optical imaging lens satisfies the relationship: 
(T3+G34)/(T1+G12+G45)≥1.000 (From above 0.8126 / 0.7899 = 1.029).

Regarding claim 12, modified Shinohara discloses wherein T3 is a thickness of the third lens element along the optical axis (Fig. 3 of Jo T3 = 0.5487), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T5 = 0.320), G34 is an air gap between the third lens element and the fourth lens element along the optical axis (Fig. 3 of Jo G34 = 0.2639), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(T3+G34+T4) ≤ 4.100 (From above 4.4559 / 1.1326 = 3.934).
	Regarding claim 13, modified Shinohara does not disclose wherein T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis, TL is a distance from the object-side surface of the first lens element to the image-side surface of the Page 26 of 29sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
TL/(T1+G12+T2)≥3.600.
Modified Shinohara teaches TL/(T1+G12+T2) = 3.510 (Fig. 3 of Jo), which is a difference of 0.09 from the claimed range. A difference of 0.09 over the unbound orange of the claim is small and would be expected to have the same properties. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 14, modified Shinohara discloses wherein T4 is a thickness of the fourth lens element along the optical axis (Fig. 9 of Jo where T4 = 0.32), T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), G12 is an air gap between the first lens element and the second lens element along the optical axis (Fig. 3 of Jo G12 = 0.0400), G23 is an air gap between the second lens element and the third lens element along the optical axis  (Fig. 3 of Jo G23 = 0.2651), G34 is an air gap between the third lens element and the fourth lens element along the optical axis  (Fig. 3 of Jo G34 = 0.2639), and the optical imaging lens satisfies the relationship: 
(T4+T5)/(G12+G23+G34) ≤2.300 (From above 0.7719 / 0.569 = 1.357).

Regarding claim 15, modified Shinohara discloses An optical imaging lens, from an object side to an image side in order along an optical axis comprising: 
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), and a sixth lens element (L6), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Embodiments 1-3 comprising lenses 101-106, 201-206, 301-306 described in Figs. 2-4), wherein: 
an optical axis region of the image-side surface of the first lens element is convex (Fig. 2 and [0055], see also Figs. 3 and 4); 
a periphery region of the object-side surface of the third lens element is convex ([0055], [0067] and [0079] each state that the third lens may be biconvex); 
the fourth lens has negative refracting power ([0047], [0059] and [0071]); 
a periphery region of the object-side surface of the fifth lens element is concave, and an optical axis region of the image-side surface of the fifth lens element is concave ([0055], [0067] and [0079] each state that the fifth lens may be biconcave); 
the sixth lens has positive refracting power ([0047], [0059] and [0071]); 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power ([0047], [0059] and [0071]).
Shinohara states that the Fno may be adjusted ([0009]) and that FOV may be wider or narrower than 36 degrees ([0041]), but does not explicitly disclose wherein the optical imaging lens is a fixed focus lens; wherein the optical imaging lens satisfies the relationship:
 HFOV/Fno≥18.800 degrees, 
wherein HFOV is half of the field of view of the optical imaging lens, Fno is the f-number of the optical imaging lens.
However, Jo teaches a similar lens system comprising the same power arrangement ([0008]) wherein HFOV/Fno≥18.800 degrees (Fig. 3 where Fno = 1.90 and Table 1 where FOV = 78.9 giving 39.45/1.90 = 20.77).It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Shinohara and Jo such that HFOV/Fno≥18.800 degrees was satisfied motivated by increasing the amount of light information gathered by the system.

Regarding claim 16, modified Shinohara does not disclose wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis, EFL is an effective focal length of the optical imaging lens, AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis, BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: 
(ALT+EFL)/(AAG+BFL) ≤3.500.
Fig. 9 of Jo teaches (ALT+EFL)/(AAG+BFL) = 3.87, which is a difference of 0.37 from the claimed range. A difference of 0.37 over the range of the claim is small and would be expected to have the same properties. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device. 

Regarding claim 17, modified Shinohara does not disclose wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis, BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT/BFL ≤ 2.500.
Fig. 9 of Jo teaches ALT/BFL = 2.9, which is a difference of 0.4 from the claimed range. A difference of 0.4 over the range of the claim is small and would be expected to have the same properties. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 18, modified Shinohara discloses wherein T2 is a thickness of the second lens element along the optical axis (Fig. 3 of Jo T2 = 0.25), T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.32), BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis (Fig. 3 of Jo BFL = 0.951), and the optical imaging lens satisfies the relationship: 
BFL/(T2+T4)≤2.200 (From above 0.951 / 0.87 = 1.09).

Regarding claim 19, modified Shinohara discloses wherein T5 is a thickness of the fifth lens element along the optical axis (Fig. 3 of Jo T5 = 0.4519), T6 is a thickness of the sixth lens element along the optical axis (Fig. 3 of Jo T6 = 0.5754), G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis (Fig. 3 of Jo G56 = 0.040), TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis (Fig. 3 of Jo TL = 3.5019), EFL is an effective focal length of the optical imaging lens (Fig. 3 of Jo EFL = 3.68), and the optical imaging lens satisfies the relationship: 
(TL+EFL)/(T5+G56+T6)≤7.000 (From above 7.1819 / 1.0673 = 6.73).

Regarding claim 20, modified Shinohara discloses wherein T4 is a thickness of the fourth lens element along the optical axis (Fig. 3 of Jo T4 = 0.32), T6 is a thickness of the sixth lens element along the optical axis (Fig. 3 of Jo T6 = 0.5754), TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis (Fig. 3 of Jo where TTL = 4.4559), and the optical imaging lens satisfies the relationship: 
TTL/(T4+T6)≥4.800 (From above 4.4599 / 0.8957 = 4.981).

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.

Applicant states that Shinohara does not disclose all the limitations recited in claim 1. However, applicant only appears to argue with respect to HFOV limitation in claim 15. Claim 1 does include this limitation. Applicant’s arguments do not appear to address the limitations of claim 1 at all. Therefore, the rejection of claim 1 remains the same.
With respect to claim 15, applicant states that Shinohara teaches a narrow angle camera and fails to teach HFOV/Fno ≥ 18.8. The office agrees; however, Shinohara does not limit their FOV to only 36 degrees. As applicant points out, Shinohara states in [0041] that the FOV may be smaller or larger than 36 degrees. And, Shinohara states that the lens system may be used at faster focal ratios of less than 2.4 ([0009]). Further, Shinohara states ([0096]):
Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. The various embodiments described herein are meant to be illustrative and not limiting. Many variations, modifications, additions, and improvements are possible. Accordingly, plural instances may be provided for components described herein as a single instance. Boundaries between various components, operations and data stores are somewhat arbitrary, and particular operations are illustrated in the context of specific illustrative configurations. Other allocations of functionality are envisioned and may fall within the scope of claims that follow.
Therefore, Shinohara is not limited to small FOV systems or systems having a high Fno. Applicant states in the last paragraph on page 3 that “those skilled in the art will not have good motivation to refer to Shinohara’s disclosure which teaches with rationally good performance at a smaller FOV and cannot be implemented according to it.” Applicant then states it is “impossible to combine” Jo and Shinohara. The office respectfully disagrees. Shinohara provides sufficient leeway for one of ordinary skill in the art to adjust the FOV to be larger and the Fno to be smaller as evidenced by the comments above. Nowhere does Shinohara state that a larger FOV cannot be implemented. To the contrary, such a system is suggested in [0041]. 
The applicant states on the top of page 4 that Jo does not disclose that the periphery of the object-side of the third lens element is convex and “Because of the unpredictability of optical design…” The office disagrees that optical design is unpredictable. The physical laws governing the behavior of light in optical systems is well established. An optical designer of ordinary skill will have access to sophisticated optical design software that will predict focal lengths, aberrations and various other image features based on spherical or aspherical lens shapes, distances as well as many other variables. Therefore, one of ordinary skill could easily implement the third lens shape as claimed and taught by Shinohara. Further, aspheric lenses are commonly implemented into optical systems in order to improve image aberration correction due to their ability to fine tune off-axis light.
Applicant states at the top of page 5 that all of the parameters of an optical image lens are important and cannot by changed arbitrarily. The office agrees that adjusting lens variables can result in aberrations or other image quality issues. However, the office notes that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). One of ordinary skill, having access to the tools of the art, can predict the outcome of the adjustment of lens shapes, distances and other variables. The mere adjustment of a lens shape, Fno or aperture is well within the ordinary skill of the art. However, the office recognizes that this is limited. For example, it would rarely be obvious to adjust a negative lens to be positive unless the prior art or 
The applicant states in the second paragraph on page 5 that “The applicant also submits that Shinohara does not disclose nor suggest all of the claim limitations of the respective claims. Therefore, the applicant advocates that those cited references could not be combined obviously to obtain the present invention. “ In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is not necessary for a single prior art reference teach all of the limitations of claim when combined with another reference in 35 USC § 103 rejection. Jo and Shinohara each teach a compact or small optical system ([0003] and [0005] respectively), both have the same power arrangement ([0008] and [0055] respectively) as well as other similar features. It would be reasonable, and within the ordinary skill of the art, to combine Jo and Shinohara. And, such a combination would be motivated by increasing the FOV (which Jo achieves and Shinohara suggests) or improving image quality (as Shinohara states in [0005]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872